Citation Nr: 0529106	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  05-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied entitlement to a disability 
evaluation in excess of 10 percent for bilateral hearing 
loss.

In March 2005, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the case on the 
Board's docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c).  Thereafter, also in March 2005, the Board 
remanded this case to the RO for further development.  The 
case was recently returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1.  The January 2003 VA audiology examination showed the 
right ear average pure tone threshold was 65 decibels and the 
speech recognition 84 percent (numeric designation/level 
III); the left ear average pure tone threshold was 73 
decibels and the speech recognition score was 76 percent 
(numeric designation/level IV).  

2.  The May 2005 VA audiology examination showed the right 
ear average pure tone threshold was 69 decibels and the 
speech recognition 90 percent (numeric designation/level 
III); the left ear average pure tone threshold was 79 
decibels and the speech recognition score was 82 percent 
(numeric designation/level V).  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.326, 3.327, 
4.1, 4.7, 4.85-4.86, Diagnostic Code 6100 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the appellant's 
claim for increase was received after November 9, 2000, the 
effective date of the new law.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the RO sent a VCAA notice letter in 
August 2003 before issuing a January 2004 rating decision 
that explained the basis for denial.  The statement of the 
case (SOC) included applicable reasoning and law and 
regulations.  The SOC set forth the text of the VCAA 
regulations and the supplemental statement of the case also 
included applicable reasoning and law and regulations.  
Collectively, this RO correspondence informed the appellant 
of the provisions of the VCAA and explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
They advised the appellant that private or VA medical 
records would be obtained if the names and addresses of all 
sources of treatment and the approximate dates of treatment 
were provided.  They explained that VA would help obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The correspondence served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of his rights and responsibilities under the law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
timing of the formal VCAA notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in August 2003 did contain language 
that invited the veteran to submit evidence he felt would 
support his claims and listed numerous examples of 
information sources, including lay evidence.  Thus the Board 
finds that the appellant did have actual notice of the 
obligation to submit all relevant evidence to VA.  In the 
context of the entire record, the content requirements for a 
VCAA notice have been amply satisfied by the above 
notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
submitted medical reports for the record.   The veteran 
received VA examinations and he did report for an examination 
scheduled pursuant to the March 2005 Board remand.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his increased 
rating claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).


Evaluation of Bilateral Hearing Loss

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).  

Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) ``Puretone threshold average,'' as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIA. (e) Table VII, ``Percentage Evaluations for 
Hearing Impairment,'' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. 

The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.

(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85. 

A 20 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level IV hearing in one ear and numeric 
designation of level VII or VIII hearing in the other ear or 
level V hearing in one ear and level VI hearing in the other 
ear.  38 C.F.R. § 4.87, Diagnostic Code 6100.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level IV or V hearing in one ear and numeric 
designation of level III hearing in the other ear.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100.

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a Department of Veterans Affairs 
examination will be authorized.  This paragraph applies to 
original and reopened claims as well as claims for increase 
submitted by a veteran, surviving spouse, parent, or child.  
Individuals for whom an examination has been scheduled are 
required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 to 4.87, Diagnostic 
Code 6100.  The current VA rating scheme for the evaluation 
of hearing loss provide ratings from noncompensable to 100 
percent based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1,000, 
2000, 3,000 and 4,000 Hertz.  The evaluation of hearing 
impairment applies a rather structured formula, which is 
essentially a mechanical application of the VA Schedule for 
Rating Disabilities to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The current regulations clarify certain rating procedures and 
terminology, but the basic method of evaluation applicable to 
the veteran's claim was not changed during the appeal.  The 
regulation clarifies the audiology examination procedures 
that VA would follow.  VA had the right to obtain another 
evaluation in light of the record of test results in order to 
provide evidence for an informed determination of the extent 
of the hearing loss disability.  There was no undisputed 
evidence of the level of hearing impairment under VA 
evaluation standards.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) cautioning against seeking additional medical 
opinion where favorable evidence in the record is unrebutted.  
38 C.F.R. §§ 3.326, 3.327.  In light of the incomplete 
audiology data reported in a VA outpatient report in July 
2003 and the inconsistency noted in the February 2005 testing 
it was reasonable to seek further examination.  The RO had 
ample justification for ordering another review examination 
in May 2005 and the examiner elaborated upon the discrepancy 
in earlier findings and the reliability of the reexamination.  
38 C.F.R. § 3.327.  

The RO efforts at development of the claim were designed to 
insure that the record was adequate for an informed 
determination. 38 C.F.R. §§ 3.326, 3.327.  The evidence did 
address the governing criteria requisite to ascertaining the 
reliable estimate of the veteran's hearing loss and the RO 
had to assess the severity of the hearing loss applying the 
applicable governing criteria.  

The VA regulations prescribe precise standards for audiology 
tests to be deemed adequate for rating.  See 38 C.F.R. § 4.85 
providing that an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  

The VA audiology acceptable for rating purposes disclosed no 
appreciable deterioration in the veteran's overall hearing 
from 2003 to 2005.  The combination of the numeric 
designations for each ear produced a percentage evaluation of 
10 percent under Code 6100.  The VA audiology report of 
January 2003 showed the average decibel loss and 
discrimination in the left ear corresponded with Level IV 
impairment and Level III impairment in the right ear.  The 
combination of the numeric designations for each ear produced 
a percentage evaluation of 10 percent under Code 6100.  The 
May 2005 VA audiology examination showed Level III hearing in 
the right ear and Level V in the left ear based on the 
respective average threshold and speech recognition.  The 
combination of the numeric designations for each ear again 
produced a percentage evaluation of 10 percent under Code 
6100.     
     
Finally, the record does show that Table VIA is not 
applicable to the evaluation of the veteran's hearing loss 
disability.  To apply Table VIA the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or alternatively where, 
at a minimum, the puretone threshold at 1000 Hertz is 30 
decibels or less.

The Board has noted the veteran argument that that he cannot 
hear without hearing aids and has difficulty with speech 
recognition.  However, the VA rating scheme relies on a 
clearly mechanical application of the rating criteria to 
audiology reports and requires testing without hearing aids.  
In this case, as discussed previously, the reliable reports 
support no greater than a 10 percent evaluation.  
Furthermore, in this claim for increase, the examination in 
May 2005 is entitled to precedence since the findings are 
adequate and relevant to the rating issue.  

The Board has considered potentially applicable regulations 
as discussed in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's hearing loss 
disability is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted.  The record did not show, for 
example, marked interference with employability or frequent 
treatment or hospitalization, and the individual ratings are 
considered adequate to compensate for substantial loss of 
working time from exacerbations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


